REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the response/terminal disclaimer filed on 8/1/2022.  The terminal disclaimer was approved by the Office on 8/1/2022.  Accordingly, the pending double patenting rejection is hereby withdrawn.  
In relation to the 112(a) rejection, the amendment to claim 32 disclosing “the chamber outlet extends into the interior of the drip cup such that it is positioned at a same elevation as the other one of the circular male member and the circular female member of the lower half." overcomes the pending rejection.  Accordingly, the 112(a) rejection is hereby withdrawn.  
In relation to the patentability of independent claims 22, 29, and 39, due to the structural similarities of the claims in question and the claims of the parent application, the examiner makes reference to pages 6 to 11 of the Remarks made in the amendment filed on 7/25/2019 during the prosecution of parent Patent Application no. 15/537,189.  Based on the above observations, claims     22-43 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price  can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783